Case 2:21-cv-02452-FMO-MRW Document 5 Filed 03/23/21 Page 1 of 1 Page ID #:63

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


KLASSEY PRODUCTIONS, LLC                                  2:21−cv−02452−FMO−MRW
                                        PLAINTIFF(S)

       v.
BRIAN MCKNIGHT , et al.

                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  3/19/2021                  1              Complaint
Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
The case initiating documents such as the Civil Cover Sheet and Notice of Interested Parties
were incorrectly filed as attachments. Please utilize CM/ECF resources such as the search tool
to locate the appropriate events for filing. No further action is required unless directed by the
Court.



                                         Clerk, U.S. District Court

Dated: March 23, 2021                    By: /s/ Jeannine Tillman jeannine_tillman@cacd.uscourts.gov
                                            Deputy Clerk



              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
